Butler App. No. CA93-06-116. On May 24, 1996, this court stayed the execution of sentence in this cause pending disposition of a petition for writ of certiorari in the Supreme Court of the United States. Appellee has moved that this court set a date for execution of sentence. It appearing to the court that the petition for a writ of certiorari has been denied, and that all matters have been disposed *1408of in case No. 95-112, appellant’s direct appeal of his conviction, and case No. 98-1148, appellant’s post-conviction appeal,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on May 24.1996, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 23rd day of November, 1998, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Butler County.